Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Pageiof7 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

DAVID ALLEN HALL;
INTERNATIONAL TRUSTEE
GROUP, LLC,

Plaintiffs, Civil Action No.

V.

STINE SEED COMPANY,

QP Or WO? Or? CO? (“PD GH “rn LH 1

Defendant.
NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Stine Seed Company (“‘Stine”’)
removes this action filed by David Allen Hall and International Trustee Group, L.L.C. (“ITG”)
(collectively, “Plaintiffs”), in the Circuit Court for the 30th Judicial District Court for Shelby
County, Tennessee, captioned Case No. CT-4832-20, David Allen Hall and International Trustee
Group, L.L.C. v. Stine Seed Company (the “State Court Litigation”). In support of removal,
Defendant states as follows:

SUMMARY

Defendant respectfully submits, as set forth below, that because complete diversity of
jurisdiction exists between the parties, andthe amount in controversy exceeds $75,000, this Court
has subject matter jurisdiction under 28 U.S.C. § 1332, and removal is proper.

B ND

Plaintiffs filed their Complaint on November 13, 2020, in the Circuit Court for the 30th
Judicial District Court for Shelby County, Tennessee. Counsel for Defendant Stine accepted
service on November 25, 2020. Plaintiffs’ Complaint asserts three causes of action arising under

state law: (i) intentional misrepresentation (fraud); (ii) violation of the Tennessee Consumer
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page 2of7 PagelD2

Protection Act or, alternatively, violation of the Mississippi Consumer Protection Act; and (iii)
breach of contract. In accordance with 28 U.S.C. § 1446(a), true and correct copies of all
proceedings, pleadings, motions, and orders in the State Court Litigation are filed concurrently
with this Notice of Removal. See Dec. of Joseph M. Koury, Ex. A.' To the best of Stine’s
knowledge, there have been no other proceedings, pleadings, motions, or orders filed or entered in
the State Court Litigation.

ARGUMENT

This action is removable under 28 U.S.C. § 1441(a) and (b) because complete diversity of
citizenship exists between Plaintiffs and Defendant. 28 U.S.C. § 1332(a)(1). As explained below,
the Plaintiffs are citizens of Tennessee and Delaware and Defendant is a citizen of Iowa. All other
requirements for diversity jurisdiction to lie are also satisfied.

A. Complete Diversity of Citizenship Exists Between the Parties.

Defendant Stine is a corporation incorporated under the laws of the State of Iowa with its
principal place of business in Iowa. Accordingly, for purposes of diversity jurisdiction, Defendant
Stine is a citizen of Iowa. Jd. at § 1332(c)(1) (“a corporation shall be deemed to be a citizen of any
State by which it has been incorporated and of the State where it has its principal place of
business”).

Plaintiff Hall is a natural person. He is resident of Tennessee and his personal residence is
located at 1972 Peabody Avenue, Memphis, Tennessee 38104. See Ex. A, Complt. ¢ 9. As such,
he is a citizen of Tennessee.

Plaintiff ITG is a limited liability company incorporated under the laws of the State of

Tennessee with its principal place of business at 287 Madison Avenue, Memphis, Tennessee

 

' All references to exhibits herein are to those submitted with the accompanying Declaration.
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page3of7 PagelD3

38103. See id. at J 10. Under Tennessee law, “an LLC has the citizenship of each of its members.”
Varsity Brands, Inc. v. Star Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015). According to the
website of the Tennessee Secretary of State, Plaintiff ITG has two members. See Ex. B, accessed
on December 6, 2020.” The public record, however, is silent on the identity of those members, and
the complaint filed in the State Court Litigation does not include those details. Documents
produced in connection with Plaintiff Hall’s Chapter 11 bankruptcy, currently pending before
Judge Jennie Latta in the Bankruptcy Court for the Western District of Tennessee in which
Defendant Stine is a creditor, offer relevant information. Those documents reflect that ITG has
three separate members: (i) Plaintiff Hall, as noted above, a citizen of Tennessee, (ii) Thomas
Burrell, upon information and belief, also a citizen of Tennessee, and (iii) the Black Farmers and
Agriculturist Association, Inc., a corporation formed under the laws of the State of Delaware and,
upon information and belief, located in Tennessee. See Ex. C at 27, 35; Ex. D, accessed on
December 7, 2020. For purposes of diversity jurisdiction, Plaintiff ITG is thus a citizen of both
Tennessee and Delaware.

Because Defendant is a citizen of Iowa and Plaintiffs are citizens of Tennessee and
Delaware, complete diversity of citizenship exists to satisfy the requirements of 28 U.S.C.
§ 1332(a)(1), and jurisdiction may lie in this court.

B. The Amount in Controversy Meets the Jurisdictional Threshold.

Likewise, this action is removable because the amount in controversy exceeds the $75,000

statutory requirement. 28 U.S.C. § 1441(a) and (b); 28 U.S.C. § 1332(a). Although the Complaint

 

* Pursuant to § 1446(a), Stine need only make a plausible allegation that the removal requirements
are met. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). Nonetheless,
Stine has attached to this Notice documentary evidence to show that (1) the parties are diverse,
and (2) the amount in controversy exceeds $75,000. See, e.g., Hayes v. Equitable Energy
Resources Company, 266 F.3d 560, 572 (6th Cir. 2001) (explaining that the burden of proving the
removal requirements are met falls on the party seeking to remove).
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page4of7 PagelD4

does not explicitly state the amount of damages Plaintiffs seek, the pleadings nonetheless make
clear that the amount in controversy threshold is met.

First, Plaintiffs allege that they anticipated their 2017 soybean sales would “approach $1.4
million,” but that they “only harvested and sold approximately $400,000 worth of soybeans.” Jd.
at § 26. The difference between the amount of anticipated sales and achieved sales is presumably
part of the compensatory and consequential damages sought by Plaintiffs and well exceeds
$75,000. See Prayer For Relief.

Second, Plaintiffs seek declaratory and injunctive relief, asking the court to “declare[] the
Plaintiffs owe Stine [] nothing for any outstanding invoices and enjoin[] the [sic] Stine [] or their
agents from engaging in any collections actions and release[] Plaintiffs from any debt owed to
Stine []...” /d. In actions seeking declaratory or injunctive relief, it is well established that the
amount in controversy is measured by the value of the object of the litigation.” Cleveland Hous.
Renewal Project v. Deutsche Bank Trust Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt v.
Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977)). The past due amount owed to Stine
for the seed Dr. Hall received, planted, harvested, and sold (but did not pay for) exceeds $75,000.
See, e.g., Ex. E (Ex. N to First Amended Complaint filed in Hall v. Stine Seed, Case No. 2:18-cv-
02265-JTF-tmp, Dkt. No. 72, Page ID 707 (reflecting a balance of $79,503.17 prior to the filing
of that lawsuit)). Thus, insofar as Plaintiff Hall’s past due amount owed to Stine is the object of
the litigation, the amount in controversy exceeds $75,000.

Finally, Plaintiffs seek attorney’s fees, as well as punitive and treble damages. Ex. A, at Jf
56-57, Prayer for Relief. For purposes of the jurisdictional analysis, the court must account for
these types of damage awards when calculating the amount in controversy “unless it is apparent to

a legal certainty that such cannot be recovered.” Shupe v. Asplundh Tree Expert Co., 566 F. App’x
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page5of7 PagelD5

476, 479 (6th Cir. 2014) (quoting Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir.
2001)). Without conceding the applicability of either attorney’s fees or punitive and treble
damages to this action, if Plaintiffs were to prevail in this case, these damages, together with the
other damages alleged, would likely exceed the $75,000 amount in controversy threshold.

C. All Other Statutory Requirements for Diversity Jurisdiction Are Satisfied.

All other statutory requirements are also met. Removal is timely under 28 U.S.C. §
1446(b)(1) because this Notice is being filed within 30 days ofservice of Plaintiffs’ Complaint and
venue in this district is proper under 28 U.S.C. § 1441(a) because the state court where this lawsuit
has been pending is located in this district.

Because complete diversity exists between the parties and the amount in controversy
exceeds $75,000, this Court has subject matter jurisdiction under 28 U.S.C. § 1332 and removal is
proper.

NOTICE TO STATE COURT

Pursuant to 28 U.S.C. § 1446(d), Defendant certifies that it is simultaneously filing a notice
of removal with the state court. See Ex. F. Pursuant to these statutes and in conformance with the
requirements of 28 U.S.C. § 1446, Defendant removes this action from the Circuit Court for the
30th Judicial District Court for Shelby County, Tennessee as of the 17th day of December 2020.
Defendant respectfully requests that this action be removed to this Court, that this Court accept
jurisdiction over this action, and that this action be entered on the docket of this Court for further

proceedings as though this action had originally been instituted in this Court.

Dated: December 17, 2020
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page6of7 PagelD6

Respectfully Submitted,

By: /sJoseph M. Koury
Joseph M. Koury (#017446)
ALLEN, SUMMERS, SIMPSON, LILLIE, AND
GRESHAM, PLLC
80 Monroe Avenue, Suite 650
Memphis, Tennessee 38103
T: (901) 763-4200
F: (901) 684-1768
jkoury@allensummers.com

Jack A. Simms

(Pro Hac Vice admission pending)
Maria Amelia Calaf

(Pro Hac Vice admission pending)
Katherine P. Chiarello

(Pro Hac Vice admission pending)
1209 Nueces Street

Austin, Texas 78701

T: 512.960.4865

F: 512.960.4869

jack@wittliffcutter.com
mac@wittliffcutter.com

katherine@wittliffcutter.com

ATTORNEYS FOR DEFENDANT
STINE SEED COMPANY
Case 2:20-cv-02906-MSN-cgc Document1 Filed 12/17/20 Page 7of7 PagelD 7

CERTIFICATE OF SERVICE

I hereby certify that on this 17th day of December, 2020, a true and correct copy of the
foregoing document was transmitted by email to the following counsel of record.

J. Gerard Stranch, IV

Benjamin A. Gastell

Anthony A. Orlandi

BRANSETTER STRANCH & JENNINGS, PLLC
223 Rosa L. Parks Avenue, Suite 200
Nashville, TN 37203

gerards@bsjfirm.com
beng@bjsfirm.com
aorlandi@bjsfirm.com

Van D. Turner, Jr.

BRUCE TURNER, PLLC
2650 Thousand Oaks Blvd.
Suite 21040A

Memphis, TN 38118
vturner@bruceturnerlaw.net

ATTORNEYS FOR PLAINTIFFS
DAVID ALLEN HALL AND
INTERNATIONAL TRUSTEE GROUP, LLC

/s/ Joseph M. Koury
Joseph M. Koury
